Bill by appellant to enforce a materialman's lien for material furnished for repairs on a dwelling house and building an addition thereto.
Appellant's contention is that the material was furnished to the owner, appellee, on the order of one Mullins, his agent. Appellee's contention is that Mullins was an independent contractor, who undertook to make the repairs and build the addition for a stipulated sum, $1,000, and that the material was purchased by Mullins and furnished by appellant to Mullins.
This presents a question of fact, on which the evidence is in sharp conflict, and after careful consideration of the evidence we are not able to affirm that the conclusion of the trial court, that complainant failed to sustain the averments of its bill, is erroneous.
Affirmed.
ANDERSON, C. J., and SAYRE and THOMAS, JJ., concur.